FILED
                            NOT FOR PUBLICATION                             SEP 20 2012

                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS


                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-50236

               Plaintiff - Appellee,             D.C. No. 3:10-cr-01966-DMS

  v.
                                                 MEMORANDUM *
GONZALO ANAYA-SANTIAGO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Gonzalo Anaya-Santiago appeals from the 63-month sentence imposed

following his bench-trial conviction for being a deported alien found in the United

States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Anaya-Santiago contends that the district court erred by imposing a 16-level

enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(ii) because his conviction under

Indiana Code § 35-42-4-3(b) does not qualify as sexual abuse of a minor under

Estrada-Espinoza v. Mukasey, 546 F.3d 1147 (9th Cir. 2008) (en banc). The

district court correctly determined that the Indiana conviction constituted sexual

abuse of a minor warranting the 16-level enhancement. See United States v.

Medina-Villa, 567 F.3d 507, 513-16 (9th Cir. 2009). We reject Anaya-Santiago’s

argument that Medina-Villa is no longer good law.

      Anaya-Santiago also contends that he was subject to the 2-year statutory

maximum of 8 U.S.C. § 1326(a), rather than the 20-year maximum of section

1326(b)(2), because the Supreme Court implicitly overruled Almendarez-Torres v.

United States, 523 U.S. 224 (1998), in Nijhawan v. Holder, 557 U.S. 29 (2009),

and United States v. O'Brien, 130 S. Ct. 2169 (2010). We have previously

considered and rejected this argument. See United States v. Ruiz-Apolonio, 657
F.3d 907, 920-21 & n.11 (9th Cir. 2011).

      AFFIRMED.




                                           2                                   11-50236